Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2016 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32863 iShares ® Silver Trust (Exact name of registrant as specified in its charter) New York 13-7474456 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o iShares Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No ☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Statements of Assets and Liabilities at June 30, 2016 and December 31, 2015 1 Statements of Operations for the three and six months ended June 30, 2016 and 2015 2 Statements of Changes in Net Assets for the six months ended June 30, 2016 and the year ended December 31, 2015 3 Statements of Cash Flows for the six months ended June 30, 2016 and 2015 4 Schedules of Investments at June 30, 2016 and December 31, 2015 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 Table Of Contents PART 1– FINANCIAL INFORMATION Item 1. Financial Statements iShares Silver Trust Statements of Assets and Liabilities (Unaudited) At June 30, 2016 and December 31, 2015 June 30, December 31, (Dollar amounts in $000’s, except for per Share amounts) Assets Investment in silver bullion, at fair value(a) $ $ Total Assets Liabilities Sponsor’s fees payable Total Liabilities Commitments and contingent liabilities (Note 6) — — Net Assets $ $ Shares issued and outstanding(b) Net asset value per Share (Note 2C) $ $ (a) Cost of investment in silver bullion: $6,140,793 and $5,979,252, respectively. (b) No par value, unlimited amount authorized. See notes to financial statements. 1 Table Of Contents iShares Silver Trust Statements of Operations (Unaudited) For the three and six months ended June 30, 2016 and 2015 Three Months Ended Six Months Ended June 30, June 30, (Dollar amounts in $000 ’ s, except for per Share amounts) Expenses Sponsor’s fees $ Total expenses Net investment loss ) Net Realized and Unrealized Gain (Loss) Net realized loss from: Silver bullion sold to pay expenses ) Silver bullion distributed for the redemption of Shares ) Net realized loss ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain (loss) ) ) Net increase (decrease) in net assets resulting from operations $ $ ) $ $ ) Net increase (decrease) in net assets per Share $ $ ) $ $ ) Weighted-average Shares outstanding See notes to financial statements. 2 Table Of Contents iShares Silver Trust Statements of Changes in Net Assets (Unaudited) For the six months ended June 30, 2016 and the year ended December 31, 2015 Six Months Ended Year Ended (Dollar amounts in $000 ’ s) June 30, 2016 December 31, 2015 Net Assets, Beginning of Period $ $ Operations: Net investment loss ) ) Net realized loss ) ) Net change in unrealized appreciation/depreciation ) Net increase (decrease) in net assets resulting from operations ) Capital Share Transactions: Contributions for Shares issued Distributions for Shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Increase (decrease) in net assets ) Net Assets, End of Period $ $ Shares issued and redeemed Shares issued Shares redeemed ) ) Net increase (decrease) in Shares issued and outstanding ) See notes to financial statements. 3 Table Of Contents iShares Silver Trust Statements of Cash Flows (Unaudited) For the six months ended June 30, 2016 and 2015 Six Months Ended June 30, (Dollar amounts in $000’s) Cash Flows from Operating Activities: Proceeds from silver bullion sold to pay expenses $ $ Expenses – Sponsor’s fees paid ) ) Net cash provided by operating activities — — Increase (decrease) in cash — — Cash, beginning of period — — Cash, end of period $ — $ — Reconciliation of Net Increase (Decrease) in Net Assets Resulting from Operations to Net Cash Provided by Operating Activities: Net increase (decrease) in net assets resulting from operations $ $ ) Adjustments to reconcile net increase (decrease) in net assets resulting from operations to net cash provided by operating activities: Proceeds from silver bullion sold to pay expenses Net realized loss Net change in unrealized appreciation/depreciation ) ) Change in operating assets and liabilities: Sponsor’s fees payable ) Net cash provided by operating activities $ — $ — Supplemental disclosure of non-cash information: Silver bullion contributed for Shares issued $ $ Silver bullion distributed for Shares redeemed $ ) $ ) See notes to financial statements. 4 Table Of Contents iShares Silver Trust Schedules of Investments (Unaudited) At June 30, 2016 and December 31, 2015 (All balances in 000
